DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 have been cancelled.  Claims 20-36 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 10,249,128) in view of MARGALIT (US 2015/0070170).

As per claim 20,
YANG teaches a mobile accessory storage and security system comprising:
a security rail (guide member 34 in fig. 2) comprising a single ingress/egress opening (see the open end of the guide member 34 as shown in fig. 2 as being proximate to arrow “5”), a detention end (proximate structure 15 in fig. 2), and a security space defined between the single ingress/egress opening and the detention end (shown in fig. 2);
	a locking mechanism (provided by opposing sides of channel 35 which function to lock the wheel within the channel of the rail) for securing a movement feature (wheel 98 as illustrated in fig. 2) of the mobile accessory (99) within the security space (35), wherein the movement feature comprises a wheel (98), ball, roller, strut, tread, or other apparatus for movement of the mobile accessory, which contacts a floor upon which the mobile accessory moves, wherein the wheel, ball roller, strut, skid, tread, or other apparatus allows for movement of the mobile accessory upon the floor (as shown in at least figure 2); and
(80) for allowing removal of the mobile accessory from the security space.
Yang fails to expressly teach at least one sensor disposed on the security rail to receive a signal from a transmitter.
MARGALIT teaches a system for collecting mobile objects (120 in fig. 8), the system comprising a security rail (146 in fig. 11) as claimed; and at least one sensor disposed on the security rail to receive a signal from a transmitter ([0066] teaches that at least one sensor 142b may be provided within a security rail structure 146).
Before the effective filing date of the invention, it would have been obvious to modify the system of Yang such that includes the rail-sensor element of Margalit, providing a sensor within the security rail (34) of Yang, for the purpose of detecting when a mobile accessory (wheelchair 99) has been positioned within the security rail structure. 
As per claim 21,
Margalit teaches that a second sensor is present on the security rail (142a in fig. 11.)
As per claim 22,
Yang and Margalit each teach that the security space further comprises opposing engagement leafs that define an engagement opening there between (see 146 in fig. 11; also see opposing side walls of channel 35 in fig. 2).

As per claim 23,
Margalit teaches that movement of the movement feature within the security space is limited to linear movement substantially along a single axis extending between the single ingress/egress opening and the detention end ([0061] teaches an arrangement in fig. 7 which allows locking plurality of carts be stacked together occupying minimum space.) Yang also teaches that movement of the movement feature (98) within the security space is limited to linear movement substantially along a single axis extending between the single ingress/egress opening and the detention end (the single axis, linear movement which rail 34 is clearly illustrated in at least figure 2.)
As per claim 24,
Yang teaches a user interface (80). Margalit teaches a user interface ([0049] and [0050] teaches a mobile phone or dedicated communication device) in electronic communication with the security rail, at least one sensor, and access device.
As per claim 25,
Margalit teaches that the at least one sensor is disposed within the security space of the security rail (see sensors 142a and a 142b in fig. 11).
As per claim 26,
Margalit teaches a construction wherein the security rail element is of a length whereby multiple mobile accessories may be secured simultaneously within the security rail (see plurality of carts in at least figures 7 and 8).



As per claim 29,
YANG teaches security rail for securing at least one mobile accessory comprising:
a travel path (defined by channel 35) defining a detention end (defined by structure 15 in fig. 2) and a ingress/egress end (proximate arrow 5 in fig. 2), wherein the travel path is configured to capture a portion (wheel 97, 98) of the at least one mobile accessory (99) within the travel path wherein the portion of the at least one mobile accessory that is captured comprises a wheel, ball, roller, strut, tread, or other apparatus, which contacts a floor upon which the mobile accessory moves to provide for movement of the mobile accessory along the floor (wheelchair wheel 97, 98 provided movement along the floor as required).
Yang fails to expressly teach a releasable lock, security rail receiver and first sensor as claimed.
MARGALIT teaches security rail for securing at least one mobile accessory comprising:
a travel path (shown in fig. 11) defining a detention end (to the left-most side of stoppers 144, and 144b in fig. 11) and a ingress/egress end (146), wherein the travel path is configured to capture a portion of the at least one mobile accessory (120) within the travel path wherein the portion of the at least one mobile accessory that is captures comprises a wheel, ball, roller, strut, tread, or other apparatus for movement of the mobile accessory ([0066] teaches “sliding the plug locking element in and out along the rail”. Since said plug 148 is an integral part of the mobile accessory 120 and makes possible the movement of the mobile accessory 120 along the inner surface of the rail, it reasonably corresponds at least to an “other apparatus for movement of the mobile accessory” as broadly claimed); 
a releasable lock ([0052] teaches that once a mobile object is returned by the user, it is locked to the stationary rail);
a security rail receiver (as broadly recited, [0053] teaches that that local communication device 118a may include a barcode reader or other means for receiving the ID of the user; alternatively [0053] teaches that the locking mechanism may include a detection module (i.e., rail receiver); alternatively [0052] teaches that the local controller receives an indication that the mobile device has been returned; [0054] teaches that the local controller also receives release instructions); and
a first sensor ([0066] teaches sensors 142a and 142b).
Before the effective filing date of the invention, it would have been obvious to modify the system of Yang such that it: includes a releasable lock, for the purpose of selectively controlling the removal of the mobile accessory of the Yang; includes a security rail receiver, for the purpose of receiving release instruction from a server portable electronic device; and includes the rail-sensor element of Margalit, providing a sensor within the security rail (34) of Yang, for the purpose of detecting when a mobile accessory (wheelchair 99) has been positioned within the security rail structure. 
As per claim 30,
Margalit teaches that the travel path defines a side wall, a top wall, and at least one flange to capture the at least one mobile accessory (shown in fig. 11 for capturing plug 148).
As per claim 31,
Margalit teaches that the travel path is configured to nest multiple mobile accessories one within another (shown in fig. 8).
As per claim 32,
Margalit teaches that the travel path confines movement of the mobile accessory to substantially a single axis (shown in fig. 8 wherein the mobile object moves in a longitudinal direction). Yang teaches that the travel path confines movement of the mobile accessory to substantially a single axis (the single axis, linear movement which rail 34 is clearly illustrated in at least figure 2.)
As per claim 33,
Margalit teaches that the security rail of claim 29, wherein a second sensor works in conjunction with the first sensor to lock and unlock the releasable lock based on movement of the mobile accessory within the travel path ([0066] teaches that the plug 148 is conveyed through two stoppers 144a and 144b in communicative cooperation with sensors 142a and 142b for preventing the user to release more than one cart at a time.)
As per claim 34,
Margalit teaches that a transmitter is placed on the at least on mobile accessory to communicate with the security rail receiver ([0030] teaches an identifying tag attached to the mobile object, said tag including an identifying code).
As per claim 35,
Margalit teaches that transmitter in association with the security rail receiver can determine the physical location of the at least one mobile accessory ([0010] teaches a tracking module attached to the mobile object wherein the tracking module verifies a location of the mobile object within a restricted rental area zone).
As per claim 36,
Margalit teaches that a user interface ([0049] and [0050] teaches a mobile phone or dedicated communication device). Yang teaches that a user interface (80).

Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 10,249,128) in view of MARGALIT (US 2015/0070170) in view of SAHLEY (US 2019/0000172).
As per claim 27,
Yang and Margalit teach the mobile accessory storage and security system of claim 1, but fail to expressly teach at least one sanitizing element.
	Sahley teaches a sanitizing element in [0019], specifically teaching providing UV lights or additional sanitation for a mobile accessory. 
 Before the effective filing date of the invention, it would have been obvious to include a sanitizing element into the device of Yang for the purpose of cleaning the mobile accessory.
As per claim 28,
Sahley teaches that the sanitizing element is in electronic communication with the system (Sahley teaches that the sanitizing element may be a UV light, understood in the art as requiring an electrical connection, and thus teaches that the element must be in electronic communication as required).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689